Upon consideration of the petition filed by Defendant on the 6th of May 2016 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Unknown County:
"Dismissed by order of the Court in conference, this the 18th of August 2016."
The following order has been entered on the motion filed on the 18th of May 2016 by Defendant for Peremptory Setting:
"Motion Dismissed as moot by order of the Court in conference, this the 18th of August 2016."